Citation Nr: 9922091	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for the post-operative residuals of lumbar disc 
disease, for the period of December 9, 1993, to March 12, 
1995.  

2.  Entitlement to service connection for headaches, to 
include a claim for headaches claimed as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to an increased evaluation for the post-
operative residuals of lumbar disc disease, currently 
evaluated as 40 percent disabling, for the period beginning 
March 13, 1995.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to July 
1991.  He served in the Persian Gulf in support of Operation 
Desert Storm and his decorations include the Air Force 
Commendation Medal, the National Defense Service Medal, and 
the Southwest Asia Service Medal with one bronze service 
star.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Pursuant to an October 1994 rating action, service 
connection was denied for headaches.  By that same rating 
action, an increased evaluation of 20 percent disabling was 
granted for residuals of lumbar diskectomy, effective 
December 9, 1993.  Pursuant to an April 1996 rating action, 
service connection was denied for memory loss claimed as due 
to an undiagnosed illness.  

This claim also comes before the Board from a February 1997 
rating action in which an increased evaluation of 40 percent 
disabling was granted for the service-connected back 
disability, effective March 13, 1995.  

The record reflects that a claim for an increased evaluation 
for a back disability was received on January 31, 1994 and 
was adjudicated in the October 1994 rating action noted 
above.  In a statement received at the RO on March 13, 1995, 
the veteran indicated his desire to reopen his claim for 
increased compensation for his back disability.  The RO 
construed the March 13, 1995 statement as a new claim, and 
thus, the February 1997 grant of an evaluation of 40 percent 
disabling was made effective as of that date.  

On review of the record, however, the Board has construed the 
March 13, 1995 statement as a notice of disagreement to the 
October 1994 rating action (which granted an increased 
evaluation of 20 percent for the back disability), as that 
statement was received during the one year period within 
which a rating action may be appealed.  The appeal was 
perfected as to the October 1994 rating action upon filing of 
a VA Form 9 on July 5, 1996, or within 60 days of the May 6, 
1996 mailing date of the Statement of the Case which included 
the issue of an increased evaluation for residuals of lumbar 
disc disease.  See 38 U.S.C.A. § 7105(d)(3) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.302(b) (1998).  

In light of the above, the Board has considered the propriety 
of the assignment of an evaluation in excess of 20 percent 
disabling for the post-operative residuals of lumbar disc 
disease for the period of December 9, 1993, to March 12, 
1995.  

The issue of entitlement to service connection for headaches 
and the issue of entitlement to an evaluation in excess of 40 
percent disabling for the post-operative residuals of lumbar 
disc disease, for the period beginning March 13, 1995, are 
the subject of a Remand which immediately follows the 
decision herein.  


FINDINGS OF FACT

1.  The veteran has not presented any evidence showing 
treatment for memory loss or a disability manifested by 
memory loss either during the period of active service or in 
the post-service period beginning in August 1991.  

2.  Between December 9, 1993, and March 12, 1995, the post-
operative residuals of lumbar disc disease were manifested by 
recurring episodes of back pain and objective findings which 
included pain, atrophy and numbness in the left lower 
extremity, left foot paresthesias, and limited motion in the 
back.  




CONCLUSIONS OF LAW

1.  The claim for service connection for memory loss, claimed 
as due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.317 (1998).  

2.  The schedular criteria for an evaluation of 40 percent 
disabling have been met for the post-operative residuals of 
lumbar disc disease for the period of December 9, 1993, to 
March 12, 1995. 38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.40, 4.71, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for memory loss

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).    

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).

The regulations pertaining to claims based on Persian Gulf 
service are set forth in 38 C.F.R. § 3.317, and they provide 
that VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (a)(1) (1998).  

The record shows that the veteran served in the Southwest 
Theater of Operations during the Persian Gulf War, and that 
he is claiming service connection for memory loss as a result 
of that service.  Having reviewed the record, the Board is of 
the opinion that the veteran has failed to present evidence 
of a well grounded claim for memory loss.  Specifically, 
there is no evidence which demonstrates medical treatment for 
complaints of memory loss during the veteran's period of 
active service or that the veteran has sought treatment for 
memory loss at any time.  In addition, there is no record of 
a disability manifested by memory loss either currently or at 
any time in the past.  

The veteran has claimed that he has memory loss which is 
related to his treatment for headaches, however, as a layman 
the appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  

As such, the veteran has failed to provide evidence of a 
current manifestation of the claimed "signs and symptoms" 
of an undiagnosed illness, and therefore, the Board finds 
that the veteran has failed to submit a well grounded claim 
for service connection for memory loss under 38 C.F.R. 
§ 3.317 (1998).  


Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Background and Medical Evidence

Service medical records show that in January 1991, the 
veteran underwent a lumbar diskectomy at L4-5 (with 
foraminotomy of the left L5 nerve root) as treatment for a 
herniated nucleus pulposus.  

In June 1992, service connection was granted for residuals of 
lumbar diskectomy at L4-5, and a noncompensable evaluation 
was assigned effective August 1, 1991, the day after the 
veteran's discharge from active service.  The veteran was 
notified of this decision by letter dated July 17,1992.   

A VA outpatient medical certificate, dated December 9, 1993, 
shows that the veteran complained of increasing low back pain 
during the past 3-4 weeks.  He described left foot numbness, 
weakness in his left lower extremity and left knee, and 
shooting pains in the lower back.  It was noted that he was 
required to lift a lot in his employment as a mailman.  The 
report also shows that a lumbar spine x-ray revealed 
decreased joint height in the L4/5 and L5/S1 areas, with some 
posterior osteoporotic formations with major intrusion into 
the canal.  Objective findings included weakness to 
dorsiflexion and extension of the knee, atrophy of the entire 
left lower extremity, and paresthesias that varied from the 
bottom of the foot to the entire foot.  Diagnostic 
impressions included low back pain with radicular symptoms 
and questionable neurogenic bladder.    

In a VA Form 21-4138 (Statement in Support of Claim) which 
was received at the RO on January 31, 1994, the veteran 
indicated his disagreement with the June 1992 rating action.  
He stated that he has constant pain in his left knee and 
lower back.  As the June 1992 rating action had become final, 
the RO adjudicated the issue as whether an increased 
evaluation was warranted for the post-operative residuals of 
lumbar disc disease.  

A January 1994 VA medical record shows that the veteran 
complained of chronic low back pain with pain down the left 
leg to the knee.  On physical examination, sensory was 
decreased at S1 on the left.  An impression of chronic low 
back pain was given.  

In a statement submitted on May 9, 1994, the veteran 
indicated his belief that his service-connected back disorder 
should be increased to a rating of 50 percent, as his back 
had become progressively worse and required medication on a 
daily basis.  

A May 23, 1994 urgent care medical record shows that the 
veteran presented for treatment of increased low back pain 
for the past week, along with pain and numbness down the left 
leg.  It was noted that he carried a bag on his right 
shoulder while covering his postal route on foot and that he 
wore a back brace on a daily basis.  On physical examination, 
there was mild to moderate tightness and limited motion in 
the back.  A diagnosis of old disc surgery with chronic low 
back syndrome was provided.  

A July 1994 VA medical record shows that the veteran was seen 
in the orthopedic clinic with complaints of chronic low back 
pain with radiation to the left knee.  On examination, 
sensory was o.k. with some L5-S1 numbness.  An assessment of 
chronic low back pain, stable, was given.  

Pursuant to an October 1994 rating decision, an increased 
evaluation of 20 percent disabling was granted for the 
residuals of lumbar diskectomy, effective December 9, 1993 
(the date of a VA outpatient treatment record).  

A VA medical certificate, dated March 3, 1995, shows that the 
veteran complained of increasing back pain, left leg pain, 
and left leg numbness over the past 5 days.  An impression of 
chronic low back pain was given.  A March 13, 1995 medical 
certificate shows an impression of status post L4-5 
diskectomy.  

In a statement which was received on March 13, 1995, the 
veteran indicated that he wished to reopen his claim for an 
increase in the rating for his back disability.  He indicated 
that his back condition should be evaluated as 60 percent 
disabling and that he was receiving VA treatment for this 
disability.  

Pursuant to a February 1997 rating action, an increased 
evaluation of 40 percent disabling was granted for residuals 
of a lumbar diskectomy at L4-5, effective March 13, 1995.  




Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on objective evidence of 
the following symptomatology :  post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).  

Having reviewed the medical evidence, the Board has concluded 
that the preponderance of the evidence is in favor of a grant 
of 40 percent disabling for the post-operative residuals of 
lumbar disc disease, for the period of December 9, 1993, to 
March 12, 1995.  Specifically, the VA medical records show 
that during the period in question, the veteran sought 
treatment for episodes of back pain both on an urgent care 
basis and during his regularly scheduled visits to the 
orthopedic clinic.  

On December 9, 1993, physical findings included atrophy and 
numbness in the left lower extremity and paresthesias in the 
left foot.  In May 1994, he presented for treatment of 
chronic low back pain which had increased in the past week, 
and physical findings included mild to moderate tightness and 
limited motion in the back.  In July 1994 and on March 3, 
1995, the veteran again complained of increasing back pain 
with numbness in the lower extremities.  

Thus, the record demonstrates treatment for recurring 
episodes of back pain, with radicular symptomatology, limited 
motion, and other objective pathology between December 9, 
1993 and March 12, 1995.  In the Board's view, the post-
operative lumbar disc disease residuals were productive of 
severe symptomatology consistent with a disability evaluation 
of 40 percent disabling under Diagnostic Code 5293 during the 
time in question.  Accordingly, the Board finds that an 
increased evaluation of 40 percent disabling is warranted for 
the period of December 9, 1993, to May 12, 1995.  In granting 
an increased evaluation, the Board has also considered the 
veteran's complaints of pain and the degree of functional 
loss which is suggested by the objective findings.  

The Board notes the contentions of the veteran's 
representative, to the effect that the minimum rating of 10 
percent disabling should have been assigned under Diagnostic 
Code 5293 since the day after his release from active duty, 
in light of his subjective complaints of daily pain at the 
time of a February 1992 compensation and pension examination.  
The veteran and his representative are reminded that in July 
1992, the veteran was notified that service connection had 
been granted for post-operative residuals of lumbar disc 
disease, effective August 1, 1991, and that a noncompensable 
evaluation had been assigned pursuant to a June 1992 rating 
action.  As the veteran failed to initiate an appeal within 
one year following notification, the June 1992 rating action 
became final and is not subject to revision in accordance 
with 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  See also 
38 C.F.R. § 20.1103 (1998).   


ORDER

As a well grounded claim has not been presented, service 
connection is denied for memory loss, claimed as due to an 
undiagnosed illness.  

An increased evaluation of 40 percent disabling is granted 
for the post-operative residuals of lumbar disc disease, for 
the period of December 9, 1993, to March 12, 1993.  


REMAND

The veteran contends that an evaluation in excess of 40 
percent disabling is warranted for his service-connected back 
disability and its current symptomatology.  
He also contends that service connection is warranted for 
headaches, and he has claimed that these headaches are 
related to his period of active service in the Persian Gulf.  

Having reviewed the record, the Board has concluded that 
additional evidentiary development must be conducted prior to 
adjudication of the claims on appeal.  

With regard to the veteran's service connection claim for 
headaches, the record includes x-ray reports, dated November 
1994, which have been marked "Persian Gulf Registry 
Examination."  Thus, there is some indication that the 
veteran was afforded such an examination, however, an 
examination report has not been associated with the claims 
folder.  As the claim for service connection is predicated on 
the veteran's period of Persian Gulf service, a Persian Gulf 
Registry examination may provide pertinent information.  
Thus, this report will be sought on remand.   

With regard to the veteran's claim for an increased 
evaluation for the post-operative residuals of lumbar disc 
disease, the record indicates that the most recent VA 
orthopedic examination was conducted in February 1992.  
Therefore, the record does not include recent objective 
findings regarding the post-operative lumbar disc disease 
residuals.  On remand, the veteran will be afforded VA 
orthopedic and neurological examinations in order to obtain 
information as to the current nature and severity of his 
service-connected back disability, to include an assessment 
of functional loss in accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1994).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location for any recent 
treatment he has received for his back 
disability from either VA or private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records.  In 
particular, the RO should request copies 
of his recent treatment records from the 
Shreveport VA facility, apart from those 
records which have already been 
associated with the claims folder.  

2.  The RO should contact the Shreveport 
VAMC and request a copy of any available 
Persian Gulf Registry Examination for the 
veteran, to include any examination which 
may have been conducted in the 
Compensation & Pension Clinic in November 
1994 or any other Persian Gulf 
examination which may have been conducted 
since the veteran's discharge from active 
service.  All documentation associated 
with the search for this examination 
report should be included in the claims 
folder, and if the report cannot be 
located, the reasons therefor should be 
noted in writing.  

3.  Upon completion of the foregoing, the 
RO should schedule the veteran for 
orthopedic and neurological examinations 
of the lumbar spine by a VA physician.  
The veteran should be notified of the 
consequences associated with his failure 
to report for the scheduled examination.  
The examination should include all 
special tests/studies as indicated, to 
include lumbar spine x-rays and range of 
motion studies.  All objective findings 
should be noted in detail.  The veteran's 
lumbar spine should be examined for 
degrees of both active and passive range 
of motion.  The examiner should indicate 
whether the veteran's post-operative 
residuals of lumbar disc disease are 
manifested by weakened movement, excess 
fatigability, atrophy of disuse, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  

On neurological examination, the examiner 
should note whether the following are 
manifested:  persistent symptoms of 
intervertebral disc syndrome compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of the diseased disc.  

The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of this Remand and the 
claims folder should be provided to the 
examiner prior to the examination.  
Complete rationales should be provided 
for any opinions given or conclusions 
reached.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination report 
does not include all requested test 
reports, special studies, objective 
findings, or opinions, the report must be 
returned to the examiner for corrective 
action.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claims based on all 
of the evidence which is now of record, 
in order to determine whether favorable 
outcomes are now warranted.  If the 
decisions remain adverse, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

6  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

